Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-15, filed12/29/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on12/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Nakamoto (JP2002223553).
	As to independent claim 1, Kitazawa teaches an electric motor comprising: a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); a plurality of heat dissipation members (25 and 26); and a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed board (33), 

    PNG
    media_image1.png
    556
    427
    media_image1.png
    Greyscale

However, Kitazawa teaches the claimed limitation as discussed above except each of the plurality of heat dissipation is fixing and engaged with the resin.
Nakamoto teaches heat dissipation (12) is engaged (with the screw 13) with the resin (9) as shown in figure 4, for the advantageous benefit of improving of the adhesion between the heat sink and the radiation section of a semiconductor device is made, efficiently radiating the heat of the semiconductor device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by using each of the plurality of heat dissipation is engaged with the resin, as taught by Nakamoto, to improve of the adhesion between the heat sink and the radiation section .
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) and Nakamoto (JP2002223553) as applied in claim 1 above and further in view of Pal (US PG Pub 2016/0149472).
As to claim 2/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except wherein each of the plurality of heat dissipation members  includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
However Pal teaches wherein each of the plurality of heat dissipation members (200) includes a plurality of heat dissipation fins (204) each extending in a radial direction of the stator assembly (12) as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly, as taught by Pal, to improve endturn winding cooling.
As to claim 3/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except wherein a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation 
However Pal teaches a first heat dissipation member (200) of the plurality of heat dissipation members includes a first heat dissipation fin (204), a second heat dissipation member (200) of the plurality of heat dissipation members includes a second heat dissipation fin (204), and the first heat dissipation fin (200) and the second heat dissipation fin (200) are oriented in an identical direction as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Pal, to improve endturn winding cooling.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) and Nakamoto (JP2002223553) as applied in claim 1 above, and further in view of Sato et al. (JP2009131127).
As to claim 4/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except wherein a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
fan shape as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Sato et al., to improve cooling effect.
As to claim 5/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 6/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat 
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) and Nakamoto (JP2002223553) as applied in claim 1 above, and further in view of Tian et al. (8,395,289).
As to claim 7/1, Kitazawa in view of Nakamoto teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Nakamoto by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Tian et al., to obtaining the desired heat radiating effect.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746) in view of Kitazawa (JP2008178190) and Nakamoto (JP2002223553).
As to independent claim 8, Kawakubo et al. teaches an air conditioner (300) comprising: an indoor unit (310); and an outdoor unit (320) connected to the indoor unit (310), wherein at least one of the indoor unit (310) or the outdoor unit (320) includes an electric motor (100) and the electric motor includes a rotor (20) as shown in figures 1 and 9
However Kawakubo et al. teaches the claimed limitation as discussed above except a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are 
Kitazawa teaches a plurality of heat dissipation members (25 and 26), and -4-Attorney Docket No. 129I_031_TN a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and  a resin (3) fixing the plurality of heat dissipation members (25 and 26), and a plurality of heat dissipation members(25 and 26), wherein the stator (see figure 1) and the printed circuit (33) are united with the resin (3) as shown in figure 1, for the advantageous benefit of improving the heat radiation effect and efficiency of the motor.
Nakamoto teaches the heat dissipation (12) is engaged with the resin (9) as shown in figure 4, for the advantageous benefit of improving of the adhesion between the heat sink and the radiation section of a semiconductor device is made, efficiently radiating the heat of the semiconductor device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. by using a plurality of heat dissipation members, and -4-Attorney Docket No. 129I_031_TN a stator assembly including a stator, a printed circuit and a resin fixing the plurality of heat dissipation members, and a plurality of heat dissipation members, wherein the stator and the printed circuit are united with the resin and each of the plurality of heat dissipation is engaged with the resin, as taught by Kitazawa and Nakamoto, to improve the heat radiation effect and efficiency of the motor and improve of the adhesion between the heat sink and the radiation section of a semiconductor device is made, efficiently radiating the heat of the semiconductor device.
(s) 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190) in view of Pal (US PG Pub 2016/0149472) and Nakamoto (JP2002223553).
As to independent claim 9, Kitazawa teaches a method for producing an electric motor including a rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power), a stator assembly (see annotated figure 1) including a stator (see figure 1), a printed circuit (33) and a resin (3), and a plurality of heat dissipation members (25 and 26) to release heat of the stator assembly (see annotated figure 1), the method comprising: fabricating the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power); fabricating the stator assembly (see annotated figure 1); uniting the printed circuit (33) and the stator (see figure 1) with the resin (3); inserting the rotor (inherent is the moving part of the motor, which turns the shaft to deliver the mechanical power) inside the stator assembly (see annotated figure 1); molding the plurality of heat dissipation members (25 and 26); and fixing the plurality of heat dissipation members (25 and 26) to the resin (3) of the stator assembly (see annotated figure 1) as shown in figure 1.
However, Kitazawa teaches the claimed limitation as discussed above except molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin.
Pal teaches molding dissipation members (100) using extrusion molding (paragraph [0025]), as shown in figure 4, for the advantageous benefit of improving endturn winding cooling.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa by molding dissipation members using extrusion molding and fixing each of the plurality of heat dissipation is engaged with the resin, as taught by Pal., to improve endturn winding cooling and improve of the adhesion between the heat sink and the radiation section of a semiconductor device is made, efficiently radiating the heat of the semiconductor device . 
As to claim 16/9, Kitazawa in view of Pal and Nakamoto teaches the claimed limitation as discussed above except wherein each of the plurality of heat dissipation members  includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
However Pal teaches wherein each of the plurality of heat dissipation members (200) includes a plurality of heat dissipation fins (204) each extending in a radial direction of the stator assembly (12) as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Nakamoto by using the plurality of heat dissipation members includes a plurality of 
As to claim 17/9, Kitazawa in view of Pal and Nakamoto teaches the claimed limitation as discussed above except wherein a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction . 
However, Pal teaches a first heat dissipation member (200) of the plurality of heat dissipation members includes a first heat dissipation fin (204), a second heat dissipation member (200) of the plurality of heat dissipation members includes a second heat dissipation fin (204), and the first heat dissipation fin (200) and the second heat dissipation fin (200) are oriented in an identical direction as shown in figures 6 and 7, for the advantageous benefit of improving endturn winding cooling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Nakamoto by using a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin , a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Pal, to improve endturn winding cooling.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Nakamoto .
As to claim 10/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except wherein, in the electric motor, each of the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly.  
Yoshida et al. teaches wherein, in the electric motor, each of the plurality of heat dissipation members (17) includes a plurality of heat dissipation fins (see figue 2) each extending in a radial direction of the stator assembly as shown in figure 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using the electric motor, each of the plurality of heat dissipation members includes a plurality of heat dissipation fins each extending in a radial direction of the stator assembly, as taught by Yoshida et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
As to claim 11/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except wherein, in the electric motor, a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin, a second heat dissipation member of the plurality of heat dissipation 
Yoshida et al. teaches wherein, in the electric motor, a first heat dissipation member (17) of the plurality of heat dissipation members includes a first heat dissipation fin (see figure 2), a second heat dissipation member (17) of the plurality of heat dissipation members includes a second heat dissipation fin (see figure 2), and the first heat dissipation fin (see figure 4) and the second heat dissipation fin (see figure 4) are oriented in an identical direction as shown in figures 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using the electric motor, a first heat dissipation member of the plurality of heat dissipation members includes a first heat dissipation fin, a second heat dissipation member of the plurality of heat dissipation members includes a second heat dissipation fin, and the first heat dissipation fin and the second heat dissipation fin are oriented in an identical direction, as taught by Yoshida et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Nakamoto .
 As to claim 12/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except wherein, in the electric motor, a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Yoshida et al. teaches wherein a planar shape of each of the plurality of heat dissipation members (17) as shown in figure 4, as shown in figures 1, 2 and 4, for the advantageous benefit providing a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan.
Yamazaki et al. teaches wherein, in the electric motor, a planar shape of an heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown inj figures 1 and 2, for the advantageous benefit of providing a highly accurate overheat protection function.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using the electric motor, a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Yoshida et al. and Yamazaki et al., to provide a rotating electrical machine capable of reducing the temperature of an inverter unit even without air for cooling from a fan and a highly accurate overheat protection function.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Nakamoto .
As to claim13/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  
However Sato et al. teaches wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor (6), on one end side in an axial direction as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 14/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member, as taught by Sato et al., to improve cooling effect.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawakubo et al. (US PG Pub 2012/0025746), Kitazawa (JP2008178190) and Nakamoto (JP2002223553) as applied in claim 8 above, and further in view of Tian et al. (8,395,289).
As to claim15/8, Kawakubo et al. in view of Kitazawa and Nakamoto teaches the claimed limitation as discussed above except further comprising a coupling member coupling the plurality of heat dissipation members to one another.  
However Tian et al. teaches a coupling member (1461) coupling the plurality of heat dissipation members  (146) to one another as shown in figures 3a, 3b, for the advantageous benefit of obtaining the desired heat radiating effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kawakubo et al. in view of Kitazawa and Nakamoto by using at least one heat dissipation assist member 
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitazawa (JP2008178190), Pal (US PG Pub 2016/0149472) and Nakamoto (JP2002223553) as applied in claim 9 above, and further in view of Sato et al. (JP2009131127).
As to claim 18/9, Kitazawa in view of Pal and Nakamoto teaches the claimed limitation as discussed above except wherein a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape.  
Sato et al. teaches a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape as shown in figure 5, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Nakamoto by using a planar shape of each of the plurality of heat dissipation members is a rectangle, a trapezoid, or a fan shape, as taught by Sato et al., to improve cooling effect.
As to claim 19/9, Kitazawa in view of Pal and Nakamoto teaches the claimed limitation as discussed above except wherein the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Nakamoto by using the plurality of heat dissipation members are radially arranged from a rotation center of the rotor, on one end side in an axial direction, as taught by Sato et al., to improve cooling effect.
As to claim 20/9, Kitazawa in view of Pal and Nakamoto teaches the claimed limitation as discussed above except further comprising at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and the stator assembly and to transfer heat of the stator assembly to the at least one heat dissipation member.  
However Sato et al. teaches at least one heat dissipation assist member (15) disposed between at least one heat dissipation member (12) of the plurality of heat dissipation members (12) and the stator assembly (6) and to transfer heat of the stator assembly (6) to the at least one heat dissipation member (12) through the drive control which is attached to the stator assembly also as shown in figure 1, for the advantageous benefit of improving cooling effect.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Kitazawa in view of Pal and Nakamotot by using at least one heat dissipation assist member disposed between at least one heat dissipation member of the plurality of heat dissipation members and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sato et al. (JP2009131127) teaches the claimed limitation heat dissipation is engaged with the resin as shown in figure 1 as claimed in claims 1, 8 and 9 in which is obvious to one having ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        February 17, 2022